               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Masjid Malcom Shabazz House of
Worship, Inc.,
                                      Case No. 19-cv-11823
                       Plaintiff,
                                      Judith E. Levy
v.                                    United States District Judge

City of Inkster, Michigan, and        Mag. Judge Mona K. Majzoub
Mark Minch, in his individual
capacity,

                       Defendants.

________________________________/

 OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO
  REINSTATE [1] AND DENYING DEFENDANTS’ MOTION TO
                      DISMISS [9]

     Plaintiff Masjid Malcolm Shabazz House of Worship brought this

civil rights case in state court in February 2019. In May 2019, the state

court dismissed for non-service and Plaintiff filed a motion to reinstate.

In June 2019, while the motion to reinstate was still pending, Defendants

Mark Minch and the City of Inkster, Michigan removed the action to

federal court. On July 19, 2019, Defendants filed a motion to dismiss. In

response, Plaintiff challenged this Court’s authority to hear the case,
arguing that, because the case had been dismissed in state court, there

was no action to remove and no federal jurisdiction over the matter.

        For the reasons stated below, removal and jurisdiction are both

proper. The Court GRANTS Plaintiff’s motion to reinstate and DENIES

Defendants’ motion to dismiss.

   I.       BACKGROUND

        On February 20, 2019, Plaintiff Masjid Malcolm Shabazz House of

Worship, Inc. (“Shabazz”) filed a complaint in the Wayne County Circuit

Court (“WCCC”). (ECF No. 9-2, PageID.185.) Plaintiff alleged that

Defendants—Inkster Building Official Mark Minch and the City of

Inkster, Michigan—unlawfully designated Plaintiff’s properties for

demolition in violation of Plaintiff’s statutory and constitutional rights.

(ECF No. 1, PageID.12-17.) Plaintiff also filed a motion on February 20,

2019 for a temporary restraining order.1 (ECF No. 9-2, PageID.185.) That

same day, WCCC issued a summons that would expire on May 22, 2019.2

(ECF No. 1, Page ID.5.)




        1The WCCC Register of Actions does not show any further activity on this
motion. (ECF No. 9-2, PageID.185.)
       2 The WCCC summons states: “This summons is invalid unless served on or

before its expiration date.” (ECF No. 9-4, PageID.201.)
                                       2
       Plaintiff attempted to serve Defendants via FedEx on May 20, 2019.

(ECF No. 9-2, PageID.188, 191.) Plaintiff’s attorney signed proofs of

service stating, “I served by registered or certified mail (copy of return

receipt attached) a copy of the summons and complaint, together with

Complaint and Jury Demand with Exhibits.” (ECF No. 9-3, PageID.187.)

Plaintiff attached FedEx delivery slips and receipts to these proofs

stating that FedEx delivered the pleadings to Defendants on Monday,

May 20, 2019, at 9:18 a.m. (ECF No. 9-3, PageID.187-192.) The FedEx

slips state that the packages were “signed for by: Y.HOLMES.” (ECF No.

9-3, PageID.188, 191.) On the date of service, the summons was still

valid. (ECF No. 1, PageID.5.)

       On May 23, 2019—the day after the summons expired—Plaintiff

attempted to file the proofs of service with WCCC, but WCCC rejected

the filing as noncompliant with court guidelines.3 (ECF No. 9-4,

PageID.194.) Pursuant to M.C.R. 2.102(E), which requires dismissal “as

to a defendant who has not been served with process as provided in these

rules” upon “expiration of the summons,” WCCC dismissed Plaintiff’s

action without prejudice. (ECF No. 9-2, PageID.185.) Later that day,


       3 The WCCC website suggests that the court rejected Plaintiff’s filings because Plaintiff did
not “submit individual lead document filings for each party.” (ECF No. 9-4, PageID.211.)
                                                 3
after communicating with Plaintiff about the erroneous filing, the WCCC

clerk then re-filed the proofs and docketed three entries: two entries

titled “Service of Complaint, filed” and one entry titled “Proof of Service,

filed.” (ECF No. 9-2, PageID.185; see ECF No. 9-4, PageID.195.) Though

WCCC docketed the proof of service, WCCC did not reinstate the case

that day.

     On May 31, 2019, Plaintiff filed an ex parte motion to reinstate its

cause of action. (ECF No. 9-4, PageID.194.) On June 3, 2019, Defendants’

counsel sent Plaintiff’s counsel an email identifying himself as the

Inkster City Attorney. (ECF No. 9-5, PageID.219.) Defendants’ email

noted that they “recently received a Summons & Complaint drafted by

[Plaintiff] on behalf of the Shabazz House of Worship” and asked Plaintiff

to “advise when you served my Client and whether you will agree to a

two [sic] extension of time in which to file an Answer or a responsive

pleading.” (Id.) On June 6, 2019, Plaintiff filed a notice of hearing for its

ex parte reinstatement motion for a June 21, 2019 hearing. (ECF No. 9-

6, PageID.221.) Plaintiff did not serve Defendant with this notice. (See

id. at PageID.221, 223.)




                                     4
     On June 19, 2020, Defendants removed this case to the Eastern

District of Michigan pursuant to 28 U.S.C. § 1331. (ECF No. 9-8,

PageID.231.) Defendants emailed Plaintiff’s attorney on the same day to

notify her of the removal. (ECF No. 9-8, PageID.230.) Defendants filed a

notice of removal with WCCC on June 20, 2019, and WCCC’s proof of

service indicates that Plaintiff’s counsel was formally served through

WCCC’s e-filing system. (ECF No. 9-7, PageID.227-228.)

     On June 21, 2019—after all entities had notice that the case was

removed to federal court—Plaintiff requested a hearing with the state

court on Plaintiff’s reinstatement motion. (ECF No. 9-9, PageID.234.)

WCCC heard ex parte oral argument on the motion that same day. (ECF

No. 9-2, PageID.185.) Plaintiff then filed a proposed order granting

Plaintiff’s motion to reinstate, which Defendants received through

WCCC’s e-filing system. (ECF No. 9-10, PageID.236-237.) On June 24,

2019, WCCC granted Plaintiff’s proposed order and reinstated the case

in state court. (ECF No. 9-11, PageID.239.) The following day, on June

25, 2019, WCCC issued a scheduling order in the case. (ECF No. 9-12,

PageID.241.) Both the June 24 order reinstating the case and the June




                                   5
25 scheduling order were entered after Defendants removed this case to

this Court.

        On July 19, 2019, Defendants filed a motion in this Court to dismiss

Plaintiff’s complaint for improper service. (ECF No. 9, PageID.169.)

Defendants’ motion also requested that this Court vacate the two WCCC

orders entered after this case was removed. (Id.) Plaintiffs responded on

August 23, 2019, arguing that this Court does not have subject matter

jurisdiction over this case and Defendants do not have standing to bring

their motion to dismiss. (ECF No. 12, PageID.250-251.) Plaintiff also

requested attorney fees and costs associated with responding to this

motion. (Id.)

  II.     LAW AND ANALYSIS

        For the reasons below, this case was properly removed pursuant to

28 U.S.C. § 1441(a) and is appropriately before this Court. WCCC was

thus divested of jurisdiction on the date of removal, and WCCC’s two

post-removal orders are VOID. Further, both Plaintiff’s motion to

reinstate and Defendants’ motion to dismiss turn on whether Plaintiff

properly served Defendant under Michigan law. In finding that Plaintiff

timely served Defendant and that Defendant received actual notice of the


                                      6
action, this Court GRANTS Plaintiff’s motion to reinstate and DENIES

Defendants’ motion to dismiss.

   A. Removal and Jurisdiction

      Before turning to the parties’ pending motions, the Court must first

establish that the case is properly before this Court. The question here is

whether a case that has been dismissed in state court with a pending

motion to reinstate may still be properly removed to federal court.

      District courts may hear “any civil action brought in a State court,”

so long as three conditions are met: 1) the district court would have

original jurisdiction over the claim had it been brought in federal court;

2) the district court represents “the district and division embracing the

place” where the suit was removed from state court; and 3) the action

before the court was pending at the time of removal. See 28 U.S.C. §

1441(a). Here, Plaintiff challenges the third component of proper

removal,4 arguing that this case was not “pending” within the meaning




      4  There is no question that this Court has original jurisdiction over Plaintiff’s
case: 28 U.S.C. § 1331 grants subject matter jurisdiction over Plaintiff’s constitutional
and Section 1983 claims, while 28 U.S.C. § 1367(a) grants jurisdiction over the
Michigan statutory claims. Further, WCCC and this Court are within the same
county, making this Court “the district and division embracing the place” where the
suit was removed. 28 U.S.C. § 1441(a).
                                           7
of § 1441 because, when Defendants removed this action, WCCC had not

yet reinstated the case after its May 23 dismissal. (See ECF No. 12,

PageID.260.) The remedy for improper removal is a remand to state

court. Chase Manhattan Mortg. Corp. v. Smith, 507 F.3d 910, 913 (6th

Cir. 2007).

     Upon removal, the district court must “take up the case where the

State court left it off.” Chaz Const., LLC v. Codell, 137 Fed. Appx. 735,

742-43 (6th Cir. 2005). Because this Court “inherited the entire case upon

removal,” id., we look to the state court docket prior to removal to

determine the posture of the case in federal court.

     Defendants removed this case after WCCC dismissed it for

improper service. At the time of removal, Plaintiff’s motion to reinstate

had been pending before WCCC for nineteen days. (ECF No. 9-2,

PageID.185.) The posture of this case “on removal” is therefore: dismissed

with a pending motion for reinstatement. See Burniac v. Wells Fargo

Bank, N.A., 810 F.3d 429, 433 (6th Cir. 2016) (quoting Granny Goose

Foods, Inc. v. Bhd. of Teamsters and Auto Truck Drivers Local No. 70 of

Alameda Cnty., 415 U.S. 423, 438 (1974)). As such, the question is




                                    8
whether a dismissed case with a pending motion for reinstatement is

“pending” within the meaning of 28 U.S.C. 1441(a).

     The Sixth Circuit has not spoken to this question. The Seventh

Circuit, however, recently analyzed the term “pending” in a similar suit.

In Yassan v. J.P. Morgan Chase & Co., the state court dismissed a case

for want of prosecution after the plaintiff’s counsel failed to appear at a

status hearing. 708 F.3d 963, 965 (7th Cir. 2013). Unaware of the

dismissal, the defendant removed the case to federal court on the

following day. Id. The question was thus whether “a case dismissed for

want of prosecution on the previous day in state court can still be

considered pending there.” Id. at 968. While the Seventh Circuit could

not find a “federal case that authoritatively define[d] the term pending

for the purposes of 28 U.S.C. § 1441(a),” the court did conduct a helpful

review of the term in similar contexts:

     Faced with applications for habeas relief that were potentially
     time-barred, the Supreme Court and several circuit courts
     have been forced to wrestle with the meaning of the term
     pending. In Carey v. Saffold, 536 U.S. 214, 219 (2002), the
     Supreme Court looked to the definition in Webster’s Third
     New World Dictionary, which defined pending as “in
     continuance” or “not yet decided.” From this definition, the
     Supreme Court concluded that an application was pending
     until it had achieved final resolution.” Id. at 220. Relying on
     Carey, the Eleventh Circuit later elaborated that “pending
                                    9
     refers to the continuation of the process, or the time until the
     process is completed . . . . [T]he claim remains pending until
     the time to seek review expires.” Cramer v. Sec’y, Dep’t of
     Corr., 461 F.3d 1380, 1383 (11th Cir. 2006); cf. Barnett v.
     Lemaster, 167 F.3d 1321, 1323 (10th Cir. 1999) (recognizing
     that “pending” meant something broader than “remain[ing]
     unresolved by a state district court”). Likewise, when
     considering the time limit for a criminal appeal, [the Seventh
     Circuit] suggested in United States v. Rollins, 607 F.3d 500,
     501 (7th Cir. 2010), that a case is pending in the district court
     until “the district judge is really finished with the case.”

Yassan, 708 F.3d at 969. With this guidance, the Seventh Circuit then

concluded that a state civil action is “pending” for the purposes of 28

U.S.C. § 1441(a)—and therefore removable—“as long as the parties are

still actively contesting the case in the state court system.” Id. Because

the dismissal for want of prosecution was not “a final and appealable

order,” but rather an interlocutory order “both refileable and reinstatable

in Illinois state court,” and because “both parties actively continued to

contest the case, as evidenced by [the defendant’s] filing of a removal

petition the next day,” the Seventh Circuit found that Yassan’s case was

still pending in Illinois state court on the date of removal and was thus

“capable of being removed under 28 U.S.C. § 1441(a).” Id. at 971.

     Other circuits have similarly interpreted the removal statute. In

Brockway v. Evergreen Int. Trust, the Fourth Circuit found that an action


                                    10
dismissed in state court prior to removal remains operable where the

“state court still had the authority to modify, amend, or vacate the

dismissal order.” 496 Fed. Appx. 357, 361 (4th Cir. 2012) (noting that the

appellant had filed motions to modify the dismissal order and amend the

original complaint). See also Aurora Loan Services, LLC v. Allen, 762 Fed.

Appx. 625, 627-28 (11th Cir. 2019) (noting that courts have allowed post-

judgment removal in limited circumstances, but refusing to allow

removal when the case had “completely concluded” and “nothing

remained for the state courts to do but execute the judgment”); Oviedo v.

Hallbauer, 655 F.3d 419, 422-23 (5th Cir. 2011) (assuming that post-

judgment removal “can be proper,” but finding that post-judgment

removal is improper “where the state court judgment [is] no longer

subject to modification by the rendering court or subject to further direct

appellate review”).

     Though the Sixth Circuit has not analyzed the definition of

“pending” within the meaning of § 1441, it has held that “[w]hen all that

remains of an action is the enforcement of a judgment, removal to federal

court is not authorized.” Ohio v. Doe, 433 F.3d 502, 507 (6th Cir. 2006).

In Doe, the defendant Lewis attempted to remove a subpoena compliance


                                    11
action to federal court after litigating a separate, almost-identical

subpoena action through to the Ohio Supreme Court. Id. at 505. Finding

that the two actions were separate “only in the most technical[] and

trivial[] sense,” the Sixth Circuit found removal inappropriate because

     Lewis had clearly chosen a state forum. . . . Treating Lewis’s
     nearly-identical second subpoena enforcement as a separate
     action for purposes of removal would create a bizarre and
     unjust result: an opportunity to relitigate in a new forum an
     already failed effort to resist compliance that would be
     procedurally barred in state court.

Id. at 508.

     Doe establishes an outer boundary with respect to “pending” within

the meaning of 28 U.S.C. § 1441(a): removal is not proper—because an

action is not pending—“when all that remains of an action is the

enforcement of a judgment.” See id. at 507; Huntington Nat. Bank v.

Thompson, 2015 WL 10742832 (S.D. Ohio, Nov. 18, 2015) (citing Ohio v.

Doe for this proposition).

     Plaintiff Shabazz’s case does not approach Doe’s outer limit. Unlike

Doe, where the defendant “chose to wait to bring federal defenses until

she saw how her state law defenses fared,” 433 F.3d at 508, Defendants’

very first action in this state case was to remove it. Additionally, though


                                    12
the state court procedurally dismissed this case on March 23, both parties

continued to aggressively litigate it in both state and federal court.

Indeed, after removal, Plaintiff pursued—and succeeded on—its motion

to reinstate in state court, and Defendant filed an answer and a motion

to dismiss in federal court. (ECF Nos. 1; 6; 9; 9-2, PageID.185.) This is

demonstrably not the Doe scenario, in which “all that remain[ed] of the

action [was] the enforcement of a judgment.” Doe, 433 F.3d at 507.

Rather, this case more closely resembles Yassan, where the Seventh

Circuit found the action removable because “the parties [were] still

actively contesting the case in the state court system” and the state’s

dismissal was “both refilable and reinstatable in [] state court.” 708 F.3d

at 969.

     This reasoning aligns with Sixth Circuit precedent. The Sixth

Circuit has held that federal appellate courts may review individual

claims dismissed in state court prior to removal, even if the federal

district court did not actually rule on the claims. Codell, 137 Fed. Appx.

735 at 742-43 (holding that the Sixth Circuit had jurisdiction over all

dismissed claims when the state court dismissed three claims, the

defendant removed, the federal district court dismissed the remaining


                                    13
claims, and then the plaintiff appealed everything). Because district

courts inherit “the entire case upon removal,” federal courts may “review

[certain dismissed] decision[s] of the state court prior to removal.” See id.;

Noland v. Allstate Indem. Co., 826 F. Supp. 2d 1065, 1066 n.1 (E.D. Mich.

Oct. 14, 2011) (noting in dicta that the federal court had jurisdiction to

hear a case removed from state court after the state court had

procedurally dismissed the case).

      For these reasons, this case was “pending” within the meaning of

28 U.S.C. § 1441(a) at the time of removal and is now properly before this

Court. As a consequence, WCCC was divested of jurisdiction on June 20,

2019. WCCC’s June 24 order reinstating the case and WCCC’s June 25

scheduling order—both entered after this case was properly removed—

are hereby VOID. 28 U.S.C. § 1446(d) (upon removal, “the State court

shall proceed no further unless and until the case is remanded”); Metro.

Cas. Ins. Co. v. Stevens, 312 U.S. 563, 566 (1941) (“proceedings in the

state court subsequent to the petition for removal . . . are void if the cause

was removable”); Ackerman v. ExxonMobil Corp., 734 F.3d 237, 249 (4th

Cir. 2013) (“Because § 1446(d) explicitly states that “the State court shall

proceed no further” once removal is effected, 28 U.S.C. § 1446(d) . . . the


                                     14
statute deprives the state court of further jurisdiction over the removed

case and [] any post-removal actions taken by the state court in the

removed case action are void ab initio.”); 14C Charles Alan Wright,

Arthur R. Miller & Edward H. Cooper, Federal Practice & Procedure §

3737 (3d ed. 1998) (following removal, any further proceedings in a state

court are coram non judice and will be vacated even if the case is later

remanded).

     Plaintiff also argues that Defendants do not have standing to

challenge the orders entered subsequent to removal. (ECF No. 12,

PageID.261.) However, it is axiomatic that Defendants have standing to

defend when they “possess a direct stake in the outcome.” See Arizonans

for Official English v. Arizona, 520 U.S. 43, 44 (1997). Plaintiff is seeking

declaratory, injunctive, and monetary relief against Defendants. (ECF

No. 1, PageID.17.) Defendants thus possess a direct stake in the outcome

of this case and have standing to file any appropriate motions, including

the one at issue, to defend it. See Arizonans for Official English, 520 U.S.

at 44.

  B. Plaintiff’s Pending Motion to Reinstate




                                     15
      Because the district court must “take up the case where the State

court left it off,” Codell, 137 Fed. Appx. at 742-43, this case is currently

dismissed with a pending motion to reinstate.5 Though Plaintiff initially

filed its motion to reinstate the case in state court, the motion must be

construed as a more general request to reinstate the case for three

reasons:

      1) As previously discussed, Plaintiff’s action is now properly
         within this Court’s jurisdiction, and all previous state
         orders are only in effect “until dissolved or modified by the
         district court.” Codell, 137 Fed. Appx. at 743; Munsey v.
         Testworth Laboratories, Inc., 227 F.2d 902, 903 (6th Cir.
         1955) (“When a case is removed, the federal court takes it
         as though everything done in the state court had in fact
         been done in federal court.”);

      2) The same law—Michigan state law—will govern the
         motion regardless of which court decides it. See Dernis v.
         Amos Financial, 701 Fed. Appx. 449, 453 (6th Cir. 2017);
         and

      3) While this case may be pending within the meaning of 28
         U.S.C. § 1441(a), the case’s posture is “dismissed.” This
         Court cannot determine Defendants’ motion to dismiss




      5  Prior to removal, Plaintiff also filed a motion for a temporary restraining
order (TRO). (ECF No. 9-2, PageID.185). Even though this motion is also technically
“pending” under Codell, neither party has provided the Court with a copy of the
application for a TRO or argued it in any way. The Court thus declines to take it up
at this time.
                                        16
          without determining first that there is an action to
          dismiss.6

      WCCC entered a non-service dismissal for Plaintiff’s case on May

23, 2019. (ECF Nos. 9-2, PageID.185; 12-3, PageID.285.) On the same day

that WCCC entered the dismissal, it also entered two notices for “Service

of Complaint, filed” and one notice for “Proof of Complaint, filed.” (ECF

No. 9-2, PageID.185). Plaintiff’s May 31 motion to reinstate argues that

WCCC erroneously auto-dismissed the case after rejecting the format of

Plaintiff’s proof of service, even though Plaintiff was able to correct the

filing with the clerk on the same day. (ECF No. 12-3, PageID.269-271.)

Plaintiff additionally argues that its service was “effectuated timely and

in accordance with the Court’s rules.” (Id. at PageID.271.)

      Defendants’ motion to dismiss is responsive to these arguments, as

the basis of Defendants’ motion is dismissal due to improper service of

the complaint. Defendants argue that, regardless of whether Plaintiff


      6  Additionally, to the extent that the Court could construe Plaintiff’s May 31
motion or August 23 response as a motion for remand, this Court declines to do so.
As set forth above, removal was proper. Williamson v. Aetna Life Ins. Co., 481 F.3d
369, 375 (6th Cir. 2007) (removal under 28 U.S.C. § 1441 is appropriate when federal
jurisdiction existed at the time of removal, without consideration of subsequent
events); Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th Cir. 2000) (on a
motion to remand, the defendant bears the burden of establishing that removal was
proper).
                                         17
correctly filed the proof of service, Plaintiff’s service itself was defective.

Specifically, Defendants argue that Plaintiff failed to appropriately serve

Defendants according to M.C.R. 2.105—which requires service by

certified or registered mail—because Plaintiffs served Defendants via

Federal Express (“FedEx”), and FedEx “is not a recognized or permitted

method of service under M.C.R. 2.105.” (ECF No. 9, PageID.176.)

      While federal law “govern[s] the mode of proceedings in federal

court after removal,” Granny Goose Foods, 415 U.S. at 438, federal courts

apply state law in determining the validity of service in state court.

Dernis v. Amos Financial, 701 Fed. Appx. 449, 453 (6th Cir. 2017) (“State

rules of civil procedure, like those concerning service of process, apply in

state court actions prior to removal to federal court.”); Bates v. Harp, 573

F.2d 930, 934 (6th Cir. 1973) (holding that the failure to comply with

state service-of-process rules can result in the dismissal of removed

actions); 4A Wright & Miller, Federal Practice and Procedure § 1082. We

thus look to Michigan state law to determine whether Plaintiff’s service

was proper.

      Defendants in this case are 1) a governmental officer in his

individual capacity; and 2) a public body. The State of Michigan service


                                      18
requirements for these entities are governed by M.C.R. 2.105(A) and (G),

which state the following:

     M.C.R. 2.105(A)(2) (Individuals)
     Process may be served on a resident or nonresident individual
     by . . . sending a summons and a copy of the complaint
     by registered or certified mail, return receipt
     requested, and delivery restricted to the addressee.
     Service is made when the defendant acknowledges receipt of
     the mail. A copy of the return receipt signed by the defendant
     must be attached to proof showing service under subrule
     (A)(2).

     M.C.R. 2.105(G) (Public Corporations)
     Service of process on a . . . public body may be made by serving
     a summons and a copy of the complaint on . . . the city clerk,
     or the attorney of a city . . . . The service of process may be
     made on an officer having substantially the same duties as
     those named or described above, irrespective of title. In any
     case, service may be made by serving a summons and a copy
     of the complaint on a person in charge of the office of an officer
     on whom service may be made and sending a summons and
     a copy of the complaint by registered mail addressed
     to the officer at his or her office.

(emphasis added). Here, Plaintiff served Defendants using FedEx, an

overnight mail service that provides tracking and delivery status updates

and requires a signature upon delivery. (See ECF No. 12-3, PageID.279;

cf. What is Registered Mail®? UNITED STATES POSTAL SERVICE (last

visited   10/30/2019),   https://faq.usps.com/s/article/What-is-Registered-

Mail (explaining that registered mail provides tracking and delivery


                                    19
status updates and requires a signature upon delivery from the

addressee or addressee’s agent).

      Pursuant to Michigan Court Rule 2.102, a court may reinstate an

action that is dismissed due to the failure to timely serve a defendant,

provided the following conditions are satisfied:

      (1) Within the time provided in subrule (D) [i.e., before the
          summons expires], service of process was in fact made on
          the dismissed defendant[s], or the defendant[s] submitted
          to the court’s jurisdiction;

      (2) Proof of service of process was filed or the failure to file is
          excused for good cause shown; and

      (3) The motion to set aside the dismissal was filed within 28
          days after notice of the order of dismissal was given.

M.C.R. 2.102(F). Plaintiff easily satisfies items (2) and (3). Even though

Plaintiff’s case was initially dismissed for failure to correctly file the proof

of service, the WCCC Register of Actions shows that the services of

complaint and proof of service were refiled on May 23 and accepted by

the state court. Additionally, Plaintiff moved to set aside the dismissal

seven days after WCCC dismissed the case. (Id.)

      As to item (1), Michigan courts have repeatedly held that actual

receipt of a summons and complaint will defeat a dismissal for improper

service. Holliday v. Townley, 189 Mich. App. 424, 425 (1991) (“[I]f a
                                      20
defendant actually receives a copy of the summons and complaint within

the permitted time, he cannot have the action dismissed on the ground

that the manner of service contravenes the rules.”); Bunner v. Blow-Rite

Insulation Co., 162 Mich. App. 669, 674 (1987) (“Neither errors in the

content of the service nor in the manner of service are to result in

dismissal unless the errors are so serious as to cause the process to fail

in its fundamental purpose.”).

      Similarly, Michigan’s service rule itself creates a presumption

against non-service dismissal if defendants received actual notice of the

suit: “An action shall not be dismissed for improper service of process

unless the service failed to inform the defendant of the action within the

time provided in these rules of service.” M.C.R. 2.105(J). Michigan courts

have liberally interpreted this provision to hold that “defects in the

manner of service generally are not a basis for dismissing a defendant.”

Nasser v. Abi-Abdallah, No. 328755, 2017 WL 603580 at *3 (Mich. Ct.

App. Feb. 14, 2017.) This liberal interpretation animates the ultimate

purpose of service: “Service-of-process rules are intended to satisfy the

due process requirement that a defendant be informed of the pendency of

an action by the best means available, by methods reasonably calculated


                                   21
to give a defendant actual notice of the proceeding and an opportunity to

be heard and to present objections or defenses.” Id. (citing Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

      Here, Plaintiff failed to strictly comply with M.C.R. 2.105 in that it

did not serve Defendant by registered mail through the U.S. Postal

Service. This distinction has mattered in other areas of Michigan law.

See W.A. Foote Memorial Hosp. v. City of Jackson, 262 Mich. App. 333,

339-41 (2004) (holding that the statutory definition of “certified mail”

excludes deliveries via FedEx for the purpose of a timely appeal with the

Michigan Tax Tribunal under M.C.L. § 205.735(2)).

     However, Michigan’s rules for civil service of process—unlike

Michigan’s appellate rules for the Tax Tribunal—contain explicit

guidance that actual notice defeats imperfect form. M.C.R. 2.102(F)(1);

M.C.R. 2.105(J). While Plaintiff did not use registered or certified mail,

Plaintiff did mail the appropriate entities a copy of the summons and

complaint within the summons timeframe. Plaintiff’s method of service,

FedEx, provided many of the same secure features as registered mail,

including tracking, delivery status updates, and delivery confirmation

through signature. Most importantly, Defendants received actual notice


                                    22
of the action within the 91-day limit. (See ECF Nos. 9-3, PageID.187-192

(copy of FedEx receipts showing that the pleadings were signed for at

Defendants’ addresses); 9-5, PageID.219 (Defendants’ June 3 email

confirming “recent” receipt of the pleadings and inquiring as to next

steps).)

      Michigan courts will dismiss cases when deficient service does not

actually inform defendants of the pending case. In Bankston v. Jackson,

the Michigan Court of Appeals upheld the dismissal of an action when

the plaintiffs served a hospital via certified mail but someone other than

the named defendants signed for the package. No. 338531, 2018 WL

3945899, at *2 (Mich. Ct. App. Aug. 16, 2018). Focusing on the lack of

proof that the pleadings had made it to the named defendants and

defendants’ argument that they did not receive notice of the action until

the default judgment against them, the trial court noted: “I think that

[defendant] didn’t have actual notice . . . I’m not finding that it was

defective. I’m finding there wasn’t any [service].” Id. In finding that the

plaintiff had “wholly failed to employ . . . methods reasonably calculated

to give defendant actual notice of the lawsuit,” the appellate court upheld

the dismissal. Id. at *4. However, Michigan courts have made clear that


                                    23
it is the lack of actual notice—and not the deficiency in process alone—

that requires dismissal in such cases. Cf. Hill v. Frawley, 155 Mich. App.

611, 614 (1986) (finding sufficient service of a summons and complaint

on a defendant despite the fact that someone other than the defendant

signed the return receipt, in part because “defendant acknowledged

receiving the summons and complaint by retaining counsel and filing a

summary disposition motion”).

     There is no doubt that Plaintiff’s service took improper form.

However, Michigan law makes clear that where the due process

requirement of timely service is satisfied, actual notice will satisfy

statutory requirements despite improper service. See Nasser, 2017 WL

603580 at *3; M.C.R. 2.102(F)(1); M.C.R. 2.105(J). Here, Defendants

received Plaintiff’s pleadings at the correct location within the

appropriate timeframe, and Defendants’ attorney contacted Plaintiff’s

attorney within two weeks of receipt to discuss filing an answer. (ECF

Nos. 9-3, PageID.187-192; 9-5, PageID.219.) Because Defendants

received timely actual notice of the action, M.C.R. 2.102 is satisfied.

Plaintiff’s motion to reinstate the case is GRANTED.


  C. Defendants’ Pending Motion to Dismiss

                                   24
     Defendants move to dismiss Plaintiff’s complaint for insufficient

service of process under Federal Rule of Civil Procedure 12(b)(5).

Dismissal is appropriate if Plaintiffs provided insufficient pre-removal

service of process under Michigan law. See Bates, 573 F.2d at 934.

     For the reasons previously stated, Plaintiff’s service was not

insufficient under M.C.R. 2.105. Defendants’ motion to dismiss is

DENIED.

  III. CONCLUSION

     For the reasons stated above, Plaintiff’s motion to reinstate the case

is GRANTED. Defendants’ motion to dismiss for improper service is

DENIED.

     IT IS SO ORDERED.

Dated: November 14, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                                   25
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 14, 2019.



                                       s/William Barkholz
                                       Case Manager




                                  26
